UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6501


MARSHALL LEON WATKINS,

                    Plaintiff - Appellant,

             v.

NURSE JONES; LIEUTENANT SMITH; LIEUTENANT SURRATT;
SERGEANT LAWLESS; LIEUTENANT BLACKWELL; LT. TAYLOR; MS.
PHYALL; JAMES SIMMONS; KEVIN CROSS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Mary G. Lewis, District Judge. (0:17-cv-00135-MGL)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marshall Leon Watkins, Appellant Pro Se. Steven Raymond Kropski, EARHART
OVERSTREET LLC, Charleston, South Carolina; Steven Michael Pruitt, MCDONALD,
PATRICK, POSTON, HEMPHILL & ROPER, LLC, Greenwood, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marshall Leon Watkins appeals the district court’s order dismissing his third

amended complaint, filed pursuant to 42 U.S.C. § 1983 (2012).           The district court

referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b) (2012). The

magistrate judge recommended granting the remaining defendant’s motion for summary

judgment and advised Watkins that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.       Watkins filed timely objections to the magistrate judge’s

recommendation, but the district court determined that the objections were nonspecific

and unrelated to the magistrate judge’s dispositive findings. The district court adopted

the magistrate judge’s recommendation and denied relief.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). “In

order to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection.” Martin v. Duffy, 858 F.3d

239, 245 (4th Cir. 2017) (internal quotation marks omitted).         Watkins has waived

appellate review by failing to file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.



                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3